department of the treasury internal_revenue_service washington d c tax exempt an government entile s division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend founder director employee related for-profit b date c state d legal organization e f g program l m h dollars j dollars k dollars up front fee monthly fee salary director employee director employee dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you meet the organizational_test under sec_501 of the code no for the reasons described below letter cg catalog number 47630w do you meet the operational_test under sec_501 of the code by operating exclusively for an exempt_purpose no for the reasons described below do you qualify for exemption under sec_501 of the code no for the reasons below e facts you are a non-profit corporation formed on b under the laws of the state of c your articles of incorporation were amended to change the type of corporation from mutual benefit with members to public benefit with members sec_3 of the articles describes your business as services for the elderly and persons with disabilities section of the articles provides that your assets are to be disbursed to d upon dissolution f and phone calls file bankruptcy you were formed to provide a program for seniors and disabled persons to prevent creditor harassment your concept was originated by e senior partner of a bankruptcy law firm located in c many seniors and disabled persons are on limited income such as social_security and or pensions yet they carry significant credit card medical and other unsecured debt which they have insufficient income to pay creditors call badger and harass such persons through multiple the letters harassment or filing chapter bankruptcy has increased significantly since the bankruptcy reform act therefore the individuals cannot afford to pay the debt or to file for bankruptcy due to the fact that they are judgment-proof as a result of their limited income filing bankruptcy is not necessary e developed a program within f called g g has been in existence for three years and includes more than seniors g takes advantage of provisions in the law that provide that creditors are not permitted to contact a debtor by telephone or mail once the individual is represented by an attorney f charges an upfront fee of h dollars and monthly fee of j dollars to clients wishing to stop harassment by creditors such individuals alternatives the cost have two deal with of the program is made available to judgment proof seniors and disabled persons receiving primarily social_security pension or disability throughout multiple jurisdictions clients of g as operated by f will be transferred to you you will continue to charge the same fees as those charged by f you do not have a fee schedule fees will be modified down so this service can be provided to all that need help as the program grows you will bring in other attorneys as necessary to represent judgment proof clients to prevent creditor harassment the attorneys will not represent clients in challenging lawsuits the only service provided is to communicate with creditors regarding the client’s judgment proof status as a sec_501 organization you will be able to obtain referrals from legal aid organizations you do not anticipate soliciting contributions you will be self-sustaining from the fees charged for services the fees charged will proviue funds for you to send out mail to fulfill your function hire employees to communicate with clients and creditors and advertise your services in a limited manner clients are interviewed over the phone or via a written application to determine if they qualify for the program as being judgment proof you then send a letter to each creditor as indicated by the client advising that the client is now represented by an attorney if a client is sued by a creditor letter cg catalog number 47630w you will contact the attorney representing the creditor and submit proof that the client's income is exempt from judgment you provide no other legal representation clients may contact you at any time with questions you maintain a website providing information about your services you also submitted a promotional flyer and brochure about your program in addition you submitted a copy of your adopted conflict of interest policy l is e is the managing partner of f e will receive compensation of k dollars annually to oversee your operations approximately hours per week the amount of e’s compensation is based on his active experience as an attorney in the region your board_of directors is composed of e l and m a bankruptcy attorney and partner of f m serves as an employee of f m's services are currently leased to you l and m were voted onto your board by e acting as your sole initial director you also lease the services of three other employees from f eventually m as well as the other leased employees will cease to be employees of f and will work solely for you you sublease your facility from f under the lease agreement you and your visiting clients will share parking lot space with f and have reasonable access to the designated client meeting rooms for your clients in addition your employees and clients will have access to common areas break room bathrooms a main reception area and the computer service room two of the rooms leased by you are segregated by doors and locks from f’s space you also lease office equipment from f including desks chairs computers and a printer law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations ‘regulations’ provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that exclusively for one or more exempt purposes only if its articles of organization an organization is organized limit the purposes of such organization to one or more exempt purposes and a b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activitie sec_3 letter cg catalog number 47630w that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that the applicant organization must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged help reduce personal bankruptcy by informing the in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to public on personal money management and aiding low-income individuals and families with financial problems was exempt under section of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the code c board its of the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate finally the organization relied upon contributions primarily from the loans on their behalf creditors participating in the organization’s budget plans for its support the organization did the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revrul_72_124 1972_1_cb_145 describes an organization that operated a home for letter cg catalog number 47630w ie security the elderly it qualified for exemption under c as a charitable_organization because it met the special needs of the elderly for housing healthcare and financial security the need for financial risks first the associated with later years of life organization must be committed to an established policy whether written or in actual practice of maintaining in residence any persons who become unable to pay their regular charges as to the second condition respecting the provision of financial security the organization must operate at the lowest feasible cost taking into consideration its expenses the aged person's need for protection against the will generally be satisfied if two conditions exist financial revrul_76_244 1976_1_cb_155 describes a charitable_organization that provided volunteers delivered the meals a home delivered meals to elderly and disabled persons nominal fee that was insufficient to cover the costs of the meals and delivery was charged in some cases the organization qualified for exemption under sec_501 of the code no fees were charged depending on recipients’ abilities pay the to revrul_77_246 1977_2_cb_190 describes an organization that was formed to provide low cost bus transportation for senior citizens and disabled persons in a community where public transportation was unavailable or inadequate although the organization charged a nominal fee it was dependent upon contributions and federal and local governmental grants in order to meet its operating_expenses the organization qualified for exemption under sec_501 of the code in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the ruling in 35_tc_490 provided that where an exempt_organization engages in a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization a transaction with a related interest and there is or in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable the educational organization's financing did not resemble that of typical sec_501 organizations it had not solicited its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations nor had it received voluntary contributions from the public rather commercial court found that scientific addition the but in in p p l scholarship v commissioner t c an organization operated bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar accountant also the director of the bar as well as two players the board was self- letter cg catalog number 47630w perpetuating the court reasoned that since the bar owners controlled the organization and appointed the organization’s directors the activities of the organization could be used to the advantage of the bar owners children for adoption in in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed and accumulated with substantial profits accordingly the the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite a manner indistinguishable from the business_purpose and not agencies engaged in court found that health-related advertising substantial adoption for-profit services incident merely found court were held that that that the the of to in 893_f2d_529 2d cir the appellate court affirmed the tax court's holding that loans extended on advantageous terms to its founders or to an entity controlled by them indicates private_inurement in orange county the loans were interest-free and while some payments were made the repayments did not match the loan amounts and there was no evidence in the record that the full amount_loaned would ever be repaid in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial nonexenipt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non- exempt commercial purpose rather than for a tax exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost financial reserves additional factors include inter alia whether the organization uses and reasonableness of provided services policies pricing letter cg catalog number 47630w commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 you fail both tests organizational_test it to demonstrate that is organized exclusively for exempt purposes thus satisfying the organizational_test an organization must have a valid purpose clause and a valid dissolution provision as specified in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you do not have a valid purpose clause a valid purpose clause must limit your purposes to those described in sec_501 of the code your articles of incorporation in sec_2 identifies your description of business as services for the elderly and persons with of your articles of disabilities’ you also do not have a valid dissolution clause section incorporation states that your assets are to be disbursed to d upon dissolution there is no evidence that d is a sec_501 organization in addition your articles do not contain a provision to ensure that in the event d is not a sec_501 organization the assets will be distributed to another sec_501 organization or used for sec_501 purposes you do not have a valid purpose or dissolution clause therefore you do not meet the organizational_test operational_test to satisfy the operational_test of sec_501 an organization must establish that it is operated exclusively for one or more exempt purposes as specified in sec_1 c - c of the regulations as noted in better business bureau of washington d c v u s the presence of a single non-exempt purpose precludes exemption regardless of any valid exempt purposes you failed to establish that you are operated exclusively for one or more exempt purposes your proposed activities are not charitable as provided in sec_1_501_c_3_-1 of the regulations your activities are not charitable all of your time and resources are devoted to providing legal services for a fee to individuals on limited income who are being harassed by creditors providing legal services for a fee does not provide relief to the poor and distressed within the meaning of sec_1_501_c_3_-1 of the regulations or serve any other purpose recognized as charitable although your service is limited to seniors or the disabled on limited income providing a service for a fee is a commercial activity not a charitable one the legal services you provide to individuals do not further charitable purposes you represent individuals being harassed by creditors your clients cannot afford to pay their debts or file for letter cg catalog number 47630w - a creditor notifying creditors for a fee that you are a legal_representative of bankruptcy due to their limited income the service you provide is limited to notifying creditors that the client is represented by an attorney thereby preventing the creditor from further contact with the debtor your client you do not provide representation in the event a client is actually sued by a charitable_beneficiary does not relieve the poor and distressed accordingly you are unlike the organization described in revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed you do not provide counseling or assistance in paying off the debts of your clients in addition you charge a fee for your service the organization in the revenue_ruling provided their services free of charge you are distinguishable from the organization described in revrul_72_124 although you provide a service to stop verbal and written harassment of seniors by creditors you do not meet their special needs such as financial security housing or healthcare while your services are provided to low income seniors or disabled individuals you charge an upfront fee and a monthly fee for your services although you do waive or reduce fees for those who cannot afford them you do not have an established fee waiver policy nor have you submitted evidence that you operate at the lowest feasible cost you are you are distinguishable from the organization described in revenue_ruling your fees cannot be dependent on the service fees you bill your clientele in order to operate a commercial manner like any law firm you determine described as nominal your costs and set your fees to meet your financial obligations finally you are not like the organization described in revrul_77_246 because you are dependent on the fees you charge to cover your expenses the majority of your expenses are salaries and wages thus you failed to establish that your activities are charitable within the meaning of sec_501 of the code you operate in you have a substantial nonexempt commercial purpose the courts have developed guidelines intended to help discern whether an organization has a substantial nonexempt commercial purpose see eg b s w group supra easter house supra airlie supra living faith supra generally the factors proffered by courts focus on the nature of the activities and how an organization conducts its business your only activity consists of providing legal services for a fee providing legal services for a fee is not an exempt_purpose as recognized by statute or by case law but rather a substantial nonexempt commercial purpose you charge h dollars up front and j dollars monthly to provide letters to the client's creditors notifying the creditor that the clients are judgment proof based upon their incomes and are represented by you these fees do not entitle your clients to any educational programs or services beyond those that are offered by for-profit attorneys a situation similar to that found in living faith supra this is evidenced by the fact that f charged exactly the same rates for exactly the same services adopting a fee structure that is identical to a commercial organization seeking to maximize profits rather than a charitable or educational_organization seeking to serve the public b s w group supra as you stated you do not plan to solicit donations or other contributions but will be self-sustaining on fees for services you did not also demonstrates that you are operating like that used by for-profit a letter cg catalog number 47630w budget any money for educational or charitable activities thus similar to the organization in easter house supra the profit-making fee structure of your consulting services overshadows any of your other purposes your financial structure further demonstrates that you operate for a substantial nonexempt commercial purpose you indicated that you will not fundraise or solicit government grants the only donation you received was from f you do not have a plan to solicit donations in the future as you expect to be self-sustaining based upon fees for services there is also no evidence that you have received contributions or gifts from disinterested members of the public accordingly you are unlike the organizations described in revrul_69_441 supra that received the and contributions your operations are financed entirely by revenue earned from selling services to clients receiving support primarily from legal fees is indicative of a nonexempt business_purpose similar to the organization in easter house supra their support from government and private_foundation grants bulk of like the organizations in easter house supra airlie supra and living faith supra you are in direct competition with commercial businesses because you conduct activities generally conducted for a profit in fact you share office space supplies directors and employees with f a commercial firm that provides legal services including bankruptcy representation in addition your program was begun and conducted in the same manner as a commercial enterprise for example you use similar pricing financial structure advertising and relationships with other for- profit companies your activities evidence a substantial nonexempt commercial purpose thus more than an insubstantial part of your activities are in furtherance of a nonexempt purpose in contravention of sec_1_501_c_3_-1 of the regulations and sufficient for disqualification of exemption as noted in better business bureau of washington d c supra therefore you are not operated for an exempt_purpose inurement as stated in sec_501 of the code and sec_1_501_c_3_-1 of the regulations an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals you are similar to the organization in leon a beeghly v commissioner supra in that you engage in transactions with a purpose to benefit a private interest you provided a lease agreement entered into between f and a jessor as well as a sublease between you and f the sublease covers an office and a meeting room the sublease calls for you to pay annual rent of approximately of the total lease amount_paid by f you indicated that f is charging a reduced_rate although you did not submit any independent documentation of the fair market rental value of the space the sub lease states that the leased space is square feet however you stated elsewhere that the lease covers big_number square feet f also leases office equipment to you no documentation has been submitted to establish the fair market rental value of the leased equipment finally you lease several employees from f no information has been submitted regarding how the amounts of compensation were determined all three of your directors are either employees or partners of f you have not established that your net_earnings do not inure to the benefit of f through your sub-lease employee lease and equipment lease agreements letter cg catalog number 47630w you are similar to the organization in p p l scholarship v commissioner supra where the bar owners controlled the organization and appointed the organization’s directors you submitted a conflict of interest policy however all three of your directors are considered interested parties under the policy your directors determine their own salaries how much they pay themselves is based on industry levels and the value they attach to their own experience the amounts have not been negotiated at arm’s length nor are they based on objective factors or an independent appraisal your initial aggregate fixed payments including compensation and lease payments to f equal approximately of your projected revenues like the organization in the p p l scholarship decision your activities could be used to the advantage of your directors you do not have adequate safeguards to protect you in your dealings with f under the terms of your conflict of interest policy all of your directors are prevented from determining whether a conflict exists with regards to transactions or arrangements with f in addition your directors are charged with determining each other's salary thus you failed to demonstrate that insiders will not benefit from your relationship with f despite your inability to determine whether a conflict of interest exists with regard to dealings with f you continue to share office space employees and equipment you did not provide evidence your directors will be prevented from using you to reduce the expenses of their for-profit business you did not indicate how or when you determine which potential clients are seeking your services as opposed to f’s services as was the case in orange county agricultural society supra your directors have control_over financial decisions with f and your directors stand to benefit from the decisions yet you provided no evidence that net_earnings will not inure to your directors’ benefit you failed to establish net_earnings will not inure to the benefit of your directors you failed to establish that transactions with f are at arm’s length you did not establish that you will segregate your clients in a way that ensures f does not benefit conclusion based on the facts and information provided you are not organized or operated exclusively for exempt purposes you are not organized exclusively for exempt purposes because you do not have a valid purpose or dissolution clause you are not operated exclusively for an exempt_purpose because your primary purpose is the provision of legal services for a fee you are organized and operated for commercial purposes any public purposes for which you may operate are only incidental to this primary non-exempt purpose you have not demonstrated that you do not allow your net_earnings to inure to private individuals you do not serve a public rather than a private interest therefore you are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will letter cg catalog number 47630w consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page publication these items include of the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury done by adding to the appeal the following signed declaration this may be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications a protest within days you will not be able to file if you do not file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs letter cg catalog number 47630w if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 applicable address and any supporting documents to the mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
